UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6045



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MOHAMMED HAMMOUDE, a/k/a Mohammad Hammoudeh,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-00-9-A)


Submitted:   October 19, 2005             Decided:   October 26, 2005


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mohammed Hammoude, Appellant Pro Se. Robert William Wiechering,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Mohammed Hammoude appeals the district court’s order

denying his motion for termination of supervised release.    We have

reviewed the record and find no abuse of discretion or reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See United States v. Hammoude, CR-00-9-A (E.D. Va. filed

Jan. 10, 2005; entered Jan. 12, 2005).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                            AFFIRMED




                              - 2 -